Affirming.
On October 18, 1919, C.V. Beliles and his wife, Josie Beliles, borrowed from the Federal Land Bank of Louisville the sum of $8,000.00, which they secured by a mortgage on three tracts of land in Butler county; one of 225 acres, one of 175 acres and one of 123 acres. The mortgagors having failed to keep up their payments, the mortgagee brought this suit to recover the balance due and to enforce its mortgage lien. Judgment was rendered at the August term ordering the land sold separately and then as a whole. At the sale no representative of the mortgagee was present, and C.V. Beliles, the owner, bought the land for his sons, J.V. Beliles, and L.E. Bellies. There were two reports of sale; one stating that two tracts of land known as the Austin farm and containing 175 acres were appraised at $3,000.00 and sold for $2,100.00, the other stating that one tract known as the Baggart and Hilderland creek farm and containing 340 acres was appraised at $1,500.00 and sold for $1,100.00, thus making the entire purchase price $3,100.00. In due time exceptions were filed to the reports of sale and the sale was set aside. On a resale the Federal Land Bank became the purchaser at the price of $6,000.00, and the sale was confirmed. The purchasers at the first sale appeal from the order setting that sale aside.
Briefly stated the grounds of exceptions were: (1) In the year 1924 the legislature provided for an August term of the Butler circuit court. Appellee's attorneys, who lived in Bowling Green, were not aware of the change. For this reason the judgment was entered before they thought it would be, and no one representing the Federal Land Bank was present at the sale. (2) The purchase price was grossly inadequate. (3) The property was not advertised, appraised or sold in conformity with the judgment.
It is true that no proof was taken on the exceptions as to the value of the land. It appears, however, that for the purpose of securing the loan the owner represented its value at $16,000.00. The appraisement itself was $4,500.00. The purchase price was $3,100.00. Accompanying the exceptions was an offer, accompanied by proper bond, to bid $6,000.00 on a resale. In view of this situation we can not escape the conclusion that the purchase price was wholly inadequate. Not only so, but as the judgment provided that the land be sold in separate *Page 147 
tracts, and then as a whole, it should have been advertised, appraised and sold in that way, and the advertisement and reports of sale show that this was not done There is the additional circumstance that because of a misapprehension as to the terms of the Butler circuit court appellee's attorneys did not know that the sale had been ordered, and appellee had no representative at the sale. If the terms of court had been changed in the county where they lived a different question would be presented, but we are not prepared to say that their failure to ascertain that the legislature provided for a new term in an adjoining county, especially when the change had just been made, was such negligence on their part as to prevent their client from relying on the mistake. In view of the inadequacy of price, the fact that the land was not advertised, appraised or sold in conformity with the judgment, and the circumstance that appellee had no representative at the sale because of the misunderstanding of its attorneys as to the time of sale, we are constrained to hold that the chancellor did not abuse a sound discretion in setting aside the sale.
Judgment affirmed.